Title: General Orders, 30 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Monday August 30th 1779
          Parole Susquehannah—  C. Signs Stonington Saybrook.
        
        Lieutenant Colonel Adams is appointed to superintend the hospitals in Pennsylvania and Jersey.
        The new method of keeping accounts &c. agreeable to the forms already delivered to the Sub-Inspectors is to commence the 1st of September next—The Inspectors will be very particular in giving the necessary directions to the officers, who are by no means to deviate from the Mode prescribed.
      